JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 340). It is
ORDERED AND ADJUDGED that the district court’s order filed May 5, 2010, be affirmed. The court properly dismissed appellant’s petition for a declaratory judgment or, in the alternative, petition for a writ of habeas corpus, as the petition represents a collateral challenge to appellant’s criminal convictions from the District of Nebraska, such a challenge must be brought by motion in the sentencing court under 28 U.S.C. § 2255, and that remedy is not inadequate or ineffective in appellant’s case.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.